Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Specification
Title objection included in Office Action mailed on 10/13/2020 has been withdrawn per applicant’s amendment filed 02/11/2021.
Drawing
Drawing objection included in Office Action mailed on 10/13/2020 has been withdrawn per applicant’s amendment filed 02/11/2021.
35 USC § 112
35 USC § 112 rejections regarding Claims 1-2 included in Office Action mailed on 10/13/2020, has been withdrawn per applicant’s amendment to the claim filed 02/11/2021.

35 USC § 102
35 USC § 102 rejections regarding Claims 1-2 included in Office Action mailed on 10/13/2020, has been withdrawn per applicant’s amendment to the claim filed 02/11/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent Application Publication No.2009/0080214 A1) in view of Berbee (US Patent Application Publication No.2016/0374546 A1).
Regarding claim 1, Watanabe teaches a portable endoscope comprising:
An operating portion (operation portion 14 Fig.1) having a distal end (distal end of operation portion Fig.1), a proximal end (proximal end near display device 34 Fig.1), a front surface (10f), a back surface (10b Fig.1), a first side surface (left side of Fig.1A) and a second side surface (right side of Fig.1A), the distal end being arranged on an insertion portion (insertion portion 12) configured to be inserted into a subject/object [0033], the operation portion 14 including an opening of a fluid pipe sleeve (suction button 44 Fig.3) on the back surface of the operation portion (on back surface 10b Fig.3), the back surface being on an opposite side of the front surface (Fig.1 Fig.3), the front surface facing a front of an operator when the operator grasps the operation portion [0037-39] Fig.1A;
	A video display device comprising an observation image display configured to display an endoscopic image (image display device 34 Fig.1 having monitor 132 displaying endoscopic image [0059]), a distal surface of the video display device (the side opposite monitor 132), the distal surface of the video display device being opposite to a proximal surface of the video display device on which the observation image display is arranged (the side where the monitor 132 is Fig.1A), the video display device having a first side surface (left side of device 34 Fig.1A) and a second side surface (right side of device 34 Fig.1A),
	A fluid tube (tube connecting to suction connector 44a [0044]) connected to a tube connecting portion (tube connecting portion shown in Fig.3 connecting 44 and 48) of an adapter (connector 48 Fig.3) provided on the fluid pipe sleeve (Fig.3), the fluid tube extending towards the first side surface of the video display device (Fig.1A shows the suction connector 44a which the tube is connecting to is extending on the left side of the video display device) along the distal end surface of the video display device (Fig.1); and 
	Buttons enabling selection of functions (buttons 154 156 158 Fig.1 [0064-68]) being arranges on the proximal surface of the video display device (the side where monitor 132 is on) between the second side surface of the operation portion and the second side surface of the video display device. 
Watanabe shows the second side surface of the video display device projects further past the second side of the operation portion than the first side surface of the video display projects from the first side surface of the operation portion. (Fig.1A) However, does not show the first side surface of the video display device projects further past the first side of the operation portion than the second side surface of the video display projects from the second side surface of the operation portion.
 further past a first side of an operation portion (left side of probe assembly 20 Fig.1) than a second side surface (right side of head portion 14 Fig.1) of the video display projects from a second side surface of the operation portion (right side of probe assembly 20 Fig.1).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have extend one side of an video display more than the other side of the video display which the buttons would still be in between the second side of the operation portion and video display portion, such as that taught by Berbee, to yield predictable results of viewing images of observation target.

Regarding claim 2, Watanabe teaches wherein the adapter is a suction valve or a gas feeding adapter (connector 48 provide supplying air [0046]).

Regarding claim 3, Watanabe teaches wherein the insertion portion comprises a bending portion (bending portion 24 Fig.1) and the operation portion further comprises a lever (bending control lever 42 Fig.1) operatively connected to the bending portion (controlling bending [0038-40]), the lever having a finger contact surface (finger rest 42c Fig.1), moving the finger contact surface relative to the operation portion bends the bending portion ([0043]), the finger contact portion being movably disposed on the front surface of the operation portion (finger rest 42c disposed on front surface 10f Fig.1)
Regarding claim 4, Watanabe teaches a back surface of the video display projects further past the back surface of the operation portion (10b) than a front surface of the video display device projects from the front surface (10f) of the operation portion. (see annotated Fig.3 Watanabe below)

    PNG
    media_image1.png
    577
    413
    media_image1.png
    Greyscale

Watanabe annotated Fig.3

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: all references cited on the attached PTO-892 Notice of
References Cited excluding the above relied upon references.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINQIAO HUANG/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795